Citation Nr: 0210461	
Decision Date: 08/26/02    Archive Date: 09/05/02

DOCKET NO.  99-10 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation of service-connected sinusitis 
in excess of 10 percent.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 





INTRODUCTION

The veteran had active military service from August 1988 to 
September 1992.

This matter arises from rating decisions rendered by the 
Department of Veterans Affairs (VA).  In December 1997, the 
Board of Veterans appeals granted service connection for 
sinusitis.  That same month, the VA Regional Office (RO) in 
St. Petersburg, Florida, assigned a 10 percent rating.  The 
veteran appealed the issue of entitlement to a higher 
evaluation.  


FINDING OF FACT

The veteran's sinusitis is productive of subjective 
complaints of constant headache, swelling and purulent 
discharge; the evidence does not show that he has severe 
sinusitis with frequently incapacitating recurrences, severe 
and frequent headaches, purulent discharge or crusting 
reflecting purulence; three or more incapacitating episodes 
of sinusitis per year that require prolonged antibiotic 
treatment, or more than six non-incapacitating episodes of 
sinusitis per year characterized by headaches, pain, and 
purulent discharge or crusting.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Codes 
6510 (effective prior to October 7, 1996); Diagnostic Code 
6510 (as in effect October 7, 1996 and thereafter).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA at the time of the decision on appeal, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2002).  The appellant 
was notified in the December 1997 rating decision that the 
evidence did not show that he had met the relevant criteria 
for a higher evaluation for his sinusitis.  That is the key 
issue in this case, and the rating decision, as well as the 
statement of the case (SOC), three supplemental statements of 
the case (SSOC's), and a January 2002 letter from the RO to 
the veteran, informed him of the evidence needed to 
substantiate his claim.  VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.  The Board concludes the discussions in the rating 
decision, SOC, SSOC's and the January 2002 letter sent to the 
appellant informed him of the information and evidence needed 
to substantiate this claim and complied with VA's 
notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C. 
§ 5103A (West Supp. 2002).  The appellant has not referenced 
any unobtained evidence that might aid his claim or that 
might be pertinent to the basis of the denial of this claim.  
The RO has requested all relevant treatment records 
identified by the appellant.  The RO has obtained VA and non-
VA treatment records, as well as service medical records from 
the National Personnel Records Center.  In addition, the 
appellant has been afforded VA examinations for the 
disability in issue.  The Board therefore finds that VA has 
done everything reasonably possible to assist him and that 
there is sufficient evidence of record to decide his claim 
properly.  

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

The veteran argues that a higher evaluation is warranted for 
his sinusitis.  In his substantive appeal, received in 
January 1999, he argued that his sinuses were productive of 
headaches, swelling and purulent discharge.

In December 1997, the RO assigned a 10 percent rating.  The 
RO assigned an effective date for service connection, and the 
10 percent rating, of July 26, 1994.  The veteran appealed 
the issue of entitlement to a higher evaluation.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2002). 

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such a case it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Accordingly, the issue is whether a rating in excess 
of 10 percent for sinusitis is warranted for any period from 
July 26, 1994 to the present.  

The veteran's sinusitis has been rated under the diagnostic 
codes as provided in 38 C.F.R. § 4.97.  The Board initially 
notes that the veteran filed his claim for an increased 
rating for sinusitis prior to recent changes which have 
amended the VA Rating Schedule, 38 C.F.R. Part 4.  
Specifically, effective October 7, 1996, the general rating 
criteria for sinusitis (Diagnostic Codes 6510 through 6514) 
was changed.  See 61 Fed. Reg. 46720-46731 (Sept. 5, 1996). 

The Court has held that where a law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant generally applies.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  

The RO considered the old regulations in the December 1997 
rating decision, and the SOC and SSOC's provided notice of 
the new regulations to the veteran and his representative.  
Since the veteran and his representative have had an 
opportunity to submit evidence and argument related to both 
regulations, the Board's decision is not prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Under the rating criteria in effect prior to October 7, 1996, 
a 10 percent rating is warranted for moderate sinusitis with 
discharge or crusting or scabbing, and infrequent headaches.  
A 30 percent disability rating was warranted where the 
sinusitis was severe with frequently incapacitating 
recurrences, severe and frequent headaches, purulent 
discharge or crusting reflecting purulence.  38 C.F.R. § 
4.97, Diagnostic Codes 6510 through 6514 (1996).  

Under the rating criteria in effect from October 7, 1996, a 
10 percent rating is warranted where there are one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent disability rating is 
warranted for sinusitis where there are three or more 
incapacitating episodes of sinusitis per year that require 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes of sinusitis 
per year characterized by headaches, pain, and purulent 
discharge or crusting.  A note to the rating criteria states 
that an incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.  38 C.F.R. 
§ 4.97, Diagnostic Codes 6510 through 6514 (2002).

The medical evidence in this case includes VA examination and 
outpatient treatment reports, dated between 1994 and 2002, 
and non-VA outpatient treatment reports, dated in 1995.  

The Board finds that there is insufficient evidence to 
warrant an evaluation in excess of 10 percent under either 
the new or the old diagnostic criteria.  As an initial 
matter, a review of the evidence shows that the overwhelming 
majority of treatment the veteran has received has been for 
allergies and allergic rhinitis, to include almost weekly 
allergy shots.  Service connection is not currently in effect 
for this condition.  A review of VA examination reports, 
dated in February 1999 and May 2000, shows that when the 
veteran was examined to determine the extent of his 
sinusitis, the examiners concluded that his symptoms were due 
to allergic rhinitis, and that sinusitis was not found.  
Specifically, the February 1999 examiner stated that, "There 
is no evidence for acute or chronic purulent sinusitis," and 
the May 2000 examiner stated that, "There are no findings on 
today's examination to indicate chronic or acute sinusitis."  
See also February 1997 ear, nose and throat report 
(containing an assessment of "no evidence of sinusitis").  
A review of X-ray reports of the sinuses, dated in July 1994 
(non-VA) and August 1994 (VA), show that they were within 
normal limits.  A VA computerized tomography (CT) scan, dated 
in May 1998 also indicated that the sinuses were within 
normal limits.  To the extent sinusitis is mentioned at all 
in the outpatient treatment reports, many of these notations 
are "by history" only.  As a final matter, the 
preponderance of the evidence shows that the veteran's 
headaches are tension headaches.  See e.g., VA neurological 
examination report, dated in August 1994 (containing a 
diagnosis of chronic vascular tension headaches); VA 
examination report, dated in February 1999 (same); VA 
outpatient treatment reports, dated in May and June 1998, 
July 1999, March, August and October of 2000, January 2002 
(findings of tension headaches).  The Board further notes 
that service connection for chronic headaches was denied, 
most recently in an RO decision dated in November 2000.  In 
summary, the evidence does not show that the veteran has 
severe sinusitis with frequently incapacitating recurrences, 
severe and frequent headaches, purulent discharge or crusting 
reflecting purulence, nor does the evidence show that the 
veteran has three or more incapacitating episodes of 
sinusitis per year that require prolonged antibiotic 
treatment, or more than six non-incapacitating episodes of 
sinusitis per year characterized by headaches, pain, and 
purulent discharge or crusting.  

In view of the all of the foregoing, the Board finds that the 
overall symptomatology more nearly approximates the criteria 
for a finding of a 10 percent evaluation for sinusitis with 
consideration under both the new and the old rating criteria.  
Accordingly, the Board must conclude that an evaluation in 
excess of 10 percent for the veteran's sinusitis is not 
warranted.

The Board has determined that the preponderance of the 
evidence is against the claim.  To that extent, the veteran's 
statements as to an increased level of severity of the 
disability at issue is not probative.  It follows that there 
is not such a balance of the positive evidence with the 
negative evidence to otherwise permit favorable 
determinations on this issue.  38 U.S.C.A. § 5107(b).


ORDER

A rating in excess of 10 percent for sinusitis is denied.  



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

